Citation Nr: 1825449	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-35 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED) claimed as secondary to service-connected residuals of compression fractures at T12-L1.

2.  Entitlement to service connection for depression claimed as secondary to service-connected residuals of compression fractures at T12-L1.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1978 to July 1981.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to service connection for a compression fracture involving the superior endplate of the vertebral body of L4 and a temporary total disability rating for back surgery have been raised by the record in a January 16, 2018, statement with attendant medical records, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal is REMANDED to the AOJ for further development.


REMAND

The Veteran claims that he suffers from depression and ED due to his service-connected residuals of compression fractures at T12-L1 (back disability).

Post-service treatment records show that the Veteran was diagnosed with psychogenic ED in 2003.  VA treatment records note that the Veteran's daughter passed away in 2002.  The Veteran was diagnosed with diabetes mellitus, type 2 (DMII), by a private physician in or about 2006.  Private treatment records are not of record.

An October 2011 VA examiner opined that the Veteran's ED was more likely related to his DMII and depression and not the result of service-connected disabilities.  However, the service-connected back condition was determined to be an aggravating, contributing factor.  Depression was determined to be related to his daughter's death.  Medical issues and chronic back pain were determined to be partly responsible for the Veteran's ongoing depression.

A July 2012 VA examiner opined that, though the cause of the Veteran's depression was his daughter's death, chronic pain with associated sleep impairment and physical limitations had at least as likely as not resulted in the maintenance of his diminished mood but had not aggravated his depression beyond its natural progression.  The examiner opined that the Veteran's back condition was third behind DMII and low testosterone as far as causation/aggravation and had not likely aggravated the Veteran's ED beyond its natural course.

The Board finds the October 2011 and July 2012 opinions to be inadequate in that they are internally contradictory and fail to shed light on the central question of whether the Veteran's ED and depression are the result of or aggravated by his back disability.  Therefore, new examinations are required.

The Veteran claims that he is unable to work due to his service-connected disabilities.  He is currently service-connected with a 50 percent rating.  The October 2011 examiner opined that the Veteran would be eligible for part-time, sedentary employment where he was allowed to change positions every hour.

Although the Veteran does not meet the schedular criteria for a TDIU, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The Board concludes that the evidence of record indicates that referral to the Director of the Compensation Service under the provisions of 38 C.F.R. § 4.16(b) for extraschedular consideration of a TDIU is warranted.

Accordingly, the case is REMANDED for the following action:


1.  Ask the Veteran to identify all treatment he has received for his disabilities and make arrangements to obtain all VA and private records not already associated with the claims file.

2.  Schedule the Veteran for appropriate VA examinations to address the cause of the Veteran's depression and ED.  Provide the claims file and a copy of this REMAND to the examiner.

Medical records show psychogenic ED as early as 2003.

The VA examiner should state whether it is at least as likely as not (50 percent or greater degree of probability) that the claimed conditions are the result of the Veteran's service-connected back disability or have been aggravated beyond the normal progression as a result of service-connected disabilities.

The examiner's attention is drawn to the October 2011 and July 2012 VA examinations.

All necessary testing should be completed for each examination, and a complete rationale for all opinions and conclusions should be provided.

3.  Refer this case to the Director of Compensation and Pension Service for consideration of whether the Veteran is entitled to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  Provide the claims file and a copy of this REMAND to the Director of Compensation and Pension.

4.  Then, readjudicate the claim. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







